DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 6/30/2021
Claims 1, 7, and 15 are amended.
Claims 2 and 8 are cancelled.
Claims 20-24 are newly added. 
Claims 1, 3-7, and 9-24 are pending.
The Applicant has overcome the rejection of claim 7 under 35 USC 112(d) for failing to further limit the claim upon which it depends by amending the claims in the reply filed 6/30/2021.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 6/30/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360).
Regarding claim 1, Yatrides discloses a plug of tobacco for pipes (Column 1, line 5) capable of being used in an electronic aerosol-generating device comprising:
a plug/pack of tobacco (110; equivalent to an aerosol-generating substrate) in the form of a hollow frustum (see Fig. 11) with an open base (see Fig. 11), a conical side wall (see Fig. 11), and an interior face and exterior face of the side wall having a corresponding shape and orientation (see Fig. 11); and
the pack of tobacco including an external wrapper (Column 2, line 21-25; equivalent to a wrapping material covering the outside of the aerosol-generating article).


    PNG
    media_image1.png
    245
    347
    media_image1.png
    Greyscale

However, Yatrides is silent as to the aerosol-forming substrate having a closed top.
Sanchez teaches an apparatus for delivering an aerosol-forming composition comprising a flavor reservoir (442, 610, 620, 630; Fig. 23A, 27B-27C, 28A) wherein the flavor reservoir comprises a first and second seal (751, 752; Fig. 31A-C) which limits exposure of the internal portion of the flavor reservoir to the outside air or other substances (Paragraph 121), and the seals cover all of the passages on a flavor section (paragraph 121).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added seals as in Sanchez to the tobacco plug of Yatrides in order to cover the passages of the aerosol generating element with the benefit of limiting exposure of the aerosol generating element to the outside air or other substances (Sanchez; Paragraph 121). 
Regarding claim 3, modified Yatrides discloses the hollow frustum having an unspecified apex angle (see Fig. 11).
However, modified Yatrides does not explicitly teach the apex angle is between 1 degree and 30 degrees. 

Regarding claim 4, modified Yatrides discloses an unspecified wall thickness of a lateral surface area of the hollow frustum (see Fig. 11). 
However, modified Yatrides does not explicitly teach the wall thickness is between 0.3 and 3 millimeters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified lateral surface to be between 0.3 and 3 mm since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).
Regarding claim 5¸ modified Yatrides discloses the lateral surface area is flat (see Fig. 11). 
Regarding claim 7, modified Yatrides discloses the external wrapper (Column 2, line 21-25) and the added seals covering the (as modified by Sanchez) which limits exposure of the internal portion of the flavor reservoir to the outside air or other substances (Sanchez; Paragraph 121; interpreted as covering the inside (the axial conduit)).
Regarding claim 21-22, modified Yatrides further discloses the wrapper can itself be of paper or tobacco which is permeable (Column 2, line 62-Column 3, line 20; interpreted as porous sheet material of paper). 
Regarding claim 23, modified Yatrides discloses the seals (as modified by Sanchez) over the top of the aerosol generating article in order to cover the passages of the aerosol generating element with the benefit of limiting exposure of the aerosol generating element to the outside air or other substances (Sanchez; Paragraph 121). 
Regarding claim 24. 
Claims 6 and 9-11  rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360) as applied to claim 1 above, and further in view of Bless et al. (US 2016/0360785).
Regarding claim 6, modified Yatrides discloses the aerosol-generating article as discussed above with respect to claim 1, further comprising tobacco (see Column 5, line 31).
However, modified Yatrides is silent as to an aerosol-former. 
Bless teaches a smoking article for generating aerosol (abstract) comprising an aerosol generating element including tobacco and an aerosol-forming material such as propylene glycol and/or glycerin (paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a humectant as in Bless to the tobacco material of modified Yatrides in order to generate a visible mainstream aerosol with desired performance characteristics and acceptable sensory and organoleptic properties (Bless; Paragraph 74). 
Regarding claim 9, modified Yatrides is silent as to an aerosol-generating device comprising a mouthpiece and a device housing, the device housing comprising a heating element having a shape comprising a frustum, wherein the aerosol-generating element is mounted to the heating element, and wherein the height of the heating element corresponds to the height of the aerosol-generating element. 
Bless further teaches an electronic smoking article (see Fig. 1-2) wherein it is well known smoking products that require combusting, such as those used in pipe smoking (Paragraph 4), and the invention employs electrical energy to provide the sensations of pipe smoking without pyrolysis products (Paragraph 6), the device comprising a mouthpiece portion (1), a tubular engaging housing (31), and a heating element (37), wherein the inner wall (35) is tapered in order to engage a tapered shape of the aerosol generating element (Paragraph 109); and the height of the heating element corresponds to a height of the aerosol generating element (see Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known aerosol-generating article of Yatrides with the electronic smoking article of Bless in order to obtain the predictable and beneficial result of releasing vapors without pyrolysis/combustion byproducts (Bless; Paragraph 6). 
Regarding claim 10, modified Yatrides discloses the mouthpiece comprising a mouthpiece channel (Bless; 14) wherein in response to a draw upon the mouth-engaging end, air may be drawn through at least one fluid passageway (Bless; 56) and through the at least one orifice defined by the wall member (Bless; 41) into the heating cavity of the tubular housing (Bless; 30) and through the mouthpiece channel (Bless; Paragraph 90). One of ordinary skill would appreciate that since the mouthpiece channel is a different diameter than the tubular housing, the mouthpiece channel will change how aerosol flows into the mouthpiece channel from the tubular housing. 
Regarding claim 11, modified Yatrides discloses the inner wall extends over a proximal end of the housing (see Fig. 2 of Bless). 
Claims 12 and 17 and  rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360) and Bless et al. (US 2016/0360785) as applied to claim 11 above, and further in view of Alarcon et al. (US 2016/0081394).
Regarding claim 12, modified Yatrides discloses the aerosol generating article as discussed above with respect to claim 11. Modified Yatrides further discloses that the mouthpiece (11) and the inner wall (35) are spaced arranged at a predefined distance and next to each other (see Fig. 2 of Bless).
However, modified Yatrides is silent as to the mouthpiece comprising an internal conical wall, wherein the internal conical wall of the mouthpiece and a lateral surface of the frustum of the heating element are arranged at a predefined distance and next to each other. 
Alarcon teaches device for controlling particle size in an electronic smoking device (abstract) comprising a nozzle device (110) comprising a mouthpiece (Paragraph 22) including an exit region (180, 280; see Fig. 1B, 2B), the exit region is substantially cone-like in shape (paragraph 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a cone shaped exit region as in Alarcon to the mouthpiece of modified Yatrides in order to obtain the predictable result of influencing the formation and flow of the aerosol in order to improve the mouth feel, impact, draw characteristics and perceived flavor (Alarcon; paragraph 27). 
Regarding claim 17, modified Yatrides discloses that the predefined distance of the lateral surface area of the frustum of the heating element is located equidistant to the conical wall of the mouthpiece (see Fig. 8B of Alarcon which shows the heating element 802 with respect to the exit region).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360) and Bless et al. (US 2016/0360785) as applied to claim 9 above, and further in view of Blandino et al. (US 2017/0055580).
Regarding claim 13, modified Yatrides discloses the aerosol generating article as discussed above with respect to claim 9. Modified Yatrides further discloses that other types of heating element including induction heating may also be implemented (Bless; Paragraph 102).
However, modified Yatrides does not explicitly teach the heating element comprises an inductively heat-able material, and wherein an inductor is arranged in the aerosol-generating device such that the inductor is inductively coupled to the inductively heat-able material of the heating element in operation of the device. 
	Blandino teaches an apparatus for heating smokable material (abstract) comprising a heating zone (113) for receiving a portion of an article comprising smokable material (Paragraph 81), a magnetic field generator (120) including a coil (122; interpreted as a inductor) and a heating element (130) magnetically coupled to the coil and is able to act as a susceptor (Paragraph 95).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the known inductive heating system of Blandino with the aerosol generating article of modified Yatrides in order to obtain the predictable result of heating smokable material (Blandino; Paragraph 76) because (a) Bless suggests using an induction heating system (paragraph 102); and (b) the modification results in greater or improved heating (Paragraph 77). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360), Bless et al. (US 2016/0360785), Blandino et al. (US 2017/0055580) as applied to claim 13 above, and further in view of Mironov et al. (US 2017/0079330).
Regarding claim 14, modified Yatrides discloses the aerosol generating article as discussed above with respect to claim 13. 

Mironov teaches an electrically heated aerosol-generating system (abstract) comprising an inductor coil which may be in the mouthpiece portion or in the main body (Paragraph 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the location of the inductor coil being in the main body as in modified Bless to be in the mouthpiece as in Mironov in order to obtain the predictable result of causing heating of a susceptor material (Mironov; Paragraph 11) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II).
Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Roman (US 3766929).
Regarding claim 15, Yatrides discloses a plug/pack of tobacco (110; equivalent to an aerosol-generating substrate) in the form of a hollow frustum (see Fig. 11) with an open base (see Fig. 11), a conical side wall (see Fig. 11), and an interior face and exterior face of the side wall having a corresponding shape and orientation (see Fig. 11);
However, Yatrides is silent as to providing a female mold and a male mold having corresponding shapes and orientations, wherein the female mold and the male mold in a closed position of the molds includes a molding space in between the female mold and the male mold, and wherein the molding space has the shape of a hollow frustum; supplying an aerosol-forming substrate in between the female mold and the male mold; and closing the female mold and the male mold.
Roman teaches an apparatus for the production of a cartridge of smoking tobacco (abstract) comprising providing a plunger (26; Fig. 4; interpreted as a male mold) and a mold (34; Fig. 5; interpreted as a female mold), inserting a core member into the central opening of the mold (12; see Fig. 6), filling the mold with loose tobacco (10A; equivalent to an aerosol forming substrate), inserting the plunger at the top of the mold and forcing the plunger downward to compress the tobacco to form the cartridge (equivalent to closing the female mold and the male mold) (see Column 5, lines 40-63) wherein the plunger and the mold include a molding space (see Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known molding method of Roman to the known tobacco plug of 
Regarding claim 19-20, modified Yatrides does not explicitly teach providing a wrapping material to at least one of the female mold and the male mold to cover at least one of an inside and an outside of the aerosol-generating article with the wrapping material.
Roman further teaches enclosing the cartridge in a moisture-proof wrapper (14) by first placing the moisture proof wrapper in the interior of the mold with the lower edge extending down into a slot (40; Column 5, lines 40-63) building up the cartridge, and then bending the ends of the wrapper over to secure the ends of the cartridge (Column 5, line 63-Column 6, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a wrapper as in Roman to the tobacco material of Yatrides in order to apply a moisture resistant wrapper over the tobacco (Roman; Column 5, line 63-Column 6, line 7) with the benefit of preserving the moisture in the tobacco. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Sanchez et al. (US 2016/0143360) as applied to claim 1 above, and further in view of Yilmaz et al. (US 2016/0100624).
Regarding claim 16, modified Yatrides discloses the aerosol-generating article as discussed above with respect to claim 1.
However, modified Yatrides does not explicitly teach a thickness of the side wall is constant. 
Yilmaz teaches a plug of vaporizable material (abstract) comprising a capsule (20) containing a plug of vaporizable material (25; Fig. 2), vaporizable material including a cavity (26; interpreted as a hollow frustum) which is generally frusto-conical in shape (Paragraph 20). Yilmaz further teaches that controlling the angle of inclination of the frusto-conical cavity allows for the control of the release of vapor and the capsule heats up over time thereby determining and controlling the overall delivery of the vapor (Paragraph 23). 
It would have been obvious to one of ordinary skill in the art to change the amount of the angle of inclination of the frusto-conical cavity to obtain various amounts release profiles of the capsule because it .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yatrides (US 3905377) in view of Roman (US 3766929) as applied to claim 15 above, and further in view of Yilmaz et al. (US 2016/0100624).
Regarding claim 18, modified Yatrides discloses the aerosol-generating article as discussed above with respect to claim 15.
However, modified Yatrides does not explicitly teach a thickness of the side wall is constant. 
Yilmaz teaches a plug of vaporizable material (abstract) comprising a capsule (20) containing a plug of vaporizable material (25; Fig. 2), vaporizable material including a cavity (26; interpreted as a hollow frustum) which is generally frusto-conical in shape (Paragraph 20). Yilmaz further teaches that controlling the angle of inclination of the frusto-conical cavity allows for the control of the release of vapor and the capsule heats up over time thereby determining and controlling the overall delivery of the vapor (Paragraph 23). 
It would have been obvious to one of ordinary skill in the art to change the amount of the angle of inclination of the frusto-conical cavity to obtain various amounts release profiles of the capsule because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 II(B)). Furthermore, one of ordinary skill in the art would appreciate that changing the angle of inclination of the cavity would change the thickness of the side wall (changes the angle of the cavity with respect to the fixed angle of the outer wall).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747